MEMORANDUM OF DECISION.
Contrary to Albert Frye’s contention, the Superior Court (Cumberland County, Fritzsche, J.) properly granted summary judgment on Frye’s complaint to the defendants, Leone H. Planche, Mark Austin, Thomas Burgess, Milton Calder, Joseph Charron, Ronald Legere and Thomas Ryan, on the ground that Frye failed to serve notice as required by 14 M.R.S.A. § 8107(4) (Supp.1988). See Darling v. Augusta Mental Health Institute, 535 A.2d 421, 430 (Me.1987).
The entry is:
Judgment affirmed.
All concurring.